133 U.S. 296 (1890)
ADAMS
v.
CRITTENDEN.
No. 952.
Supreme Court of United States.
Submitted January 13, 1890.
Decided February 3, 1890.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ALABAMA.
*297 Mr. S. Watson, Mr. H.E. Jones and Mr. Lawrence Cooper for plaintiff in error.
Mr. Milton Humes and Mr. R.C. Brickell for defendants in error.
*298 MR. JUSTICE BREWER, after stating the case as above, delivered the opinion of the court.
The regularity of the proceedings of the state court is not challenged. They were all subsequent to the proceedings in the bankrupt court, and were not commenced until after the title had passed away from the assignee in bankruptcy. The general jurisdiction of the state court is conceded. The purchaser, the plaintiff in error, was a party to that suit, and the claim of the plaintiff in error can only be sustained upon the theory that by reason of the bankrupt proceedings the state court was prevented from taking jurisdiction.
But the truth is, the question is one of error and not of jurisdiction. The state court had jurisdiction of the parties, and they were served with process and appeared. It had jurisdiction of the foreclosure of liens, and it had a right to hear and determine whether the alleged liens still existed, and whether there was any valid defence to their enforcement. The property upon which the liens were claimed was not in the possession of the bankrupt court, but only in the possession of the party purchasing from it. So, whether it erred in deciding that the lien holders had a claim upon the land rather than upon the fund in the hands of the assignee in bankruptcy, is immaterial. It presented simply a matter of error. An error in its ruling did not oust it of jurisdiction. The error, if error it was, could be corrected only by appeal. The failure of the party to exhaust his remedy in that direction does not now entitle him to disregard the entire proceeding *299 as without jurisdiction. Winchester v. Heiskell, 119 U.S. 450.
We see no error in the ruling of the Circuit Court and its judgment is
Affirmed.